DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43, 44 (Specification, paragraph [0065]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the processing surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 defines at least two processing surfaces and it is unclear which processing surface is being referred to by the recitation "the processing surface" in the claim. 
Claim 14 recites the limitation "the processing surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 upon which claim 14 depends defines at least two processing surfaces. Thus, it is unclear which processing surface is being referred to by the recitation “the processing surface” in the claim. 
Allowable Subject Matter
Claims 1-8, 10-13, and 15-20 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, the claim would be allowable because the prior art of record does not disclose or fairly suggest the features: wherein a cylindrical stirring space is disposed in an inner side of the circular flow path in a radius direction, wherein a stirring blade and an independent adjusting device are disposed in the stirring space, wherein the stirring blade rotates together with the processing surface, wherein the independent adjusting device is disposed so as to be movable against the stirring blade, and wherein by moving the independent adjusting device a stirring ability to the fluid to be processed in the stirring space changes independently from a rotation number of the processing surface, as recited in claim 9.
Regarding claims 12 and 13, the claims are allowable because the prior art of record does not disclose or fairly suggest the steps of: disposing a stirring blade in a cylindrical stirring space disposed in an inner side of the circular flow path in a radius direction thereof, and giving a stirring energy to the fluid to be processed by rotation thereof so as to carry out a stirring treatment to the fluid to be processed that is immediately before being introduced into the circular flow path; and carrying out the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774